TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00637-CR


                              Andrew Paul Hernandez, Appellant

                                                v.

                                   The State of Texas, Appellee


                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 81629, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Andrew Paul Hernandez seeks to appeal a judgment of conviction for

Burglary of a Habitation. See Tex. Penal Code § 30.02(a). The trial court has certified that

(1) this is a plea-bargain case and Hernandez has no right of appeal and (2) Hernandez has

waived the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: December 30, 2021

Do Not Publish